

116 HR 9025 IH: Intelligence Community Congressional Whistleblowing Improvement Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9025IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Mr. Amash introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo amend the National Security Act of 1947 to expand protected disclosures made by intelligence community whistleblowers to include disclosures made to Members of Congress, and for other purposes.1.Short titleThis Act may be cited as the Intelligence Community Congressional Whistleblowing Improvement Act. 2.Protected disclosures made to Members of Congress by intelligence community whistleblowers(a)Disclosures to Members under National Security Act of 1947(1)Disclosures to MembersSection 103H(k)(5) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)) is amended—(A)in subparagraph (C), by inserting or any Member of Congress designated by the employee who submits the complaint or information under subparagraph (A) after committees;(B)in subparagraph (D)—(i)in clauses (i) and (ii), by inserting , or any Member of Congress, after committees each place it appears; and(ii)in clause (iii)—(I)by striking A member or employee of one of the congressional intelligence committees and inserting A Member of Congress, including any Member of one of the congressional intelligence committees, or an employee of such a committee; and(II)by striking member each place it appears and inserting Member;(C)in subparagraph (I), by striking any member and inserting any Member of Congress, including any Member; and(D)by adding at the end the following new subparagraph:(J)In this paragraph, the term Member of Congress means a member of the Senate or the House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico..(2)Prohibited personnel actionsSection 1104 of such Act (50 U.S.C. 3234) is amended—(A)in subsection (a), by adding at the end the following new paragraph:(5)Member of CongressThe term Member of Congress has the meaning given such term in section 103H(k)(5)(J) of this Act.; and(B)in subsections (b) and (c), by striking a member and inserting a Member of Congress, including any Member each place it appears.(b)Disclosures to Members under Central Intelligence Agency Act of 1949Section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) is amended—(1)in subparagraph (C), by inserting or any Member of Congress designated by the employee who submits the complaint or information under subparagraph (A) after committees;(2)in subparagraph (D)—(A)in clauses (i) and (ii), by inserting , or any Member of Congress, after committees each place it appears; and(B)in clause (iii)—(i)by striking A member or employee of one of the intelligence committees and inserting A Member of Congress, including any Member of one of the intelligence committees, or an employee of such a committee; and(ii)by striking member each place it appears and inserting Member;(3)in subparagraph (G), by adding at the end the following new clause:(iii)The term Member of Congress means a member of the Senate or the House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico.; and(4)in subparagraph (H), by striking any member and inserting any Member of Congress, including any Member.(c)Disclosures to Members under additional provisionsSection 8H of the Inspector General Act of 1978 (5 U.S.C. App. 8H) is amended—(1)in subsection (c), by inserting or any Member of Congress designated by the employee who submits the complaint or information under subparagraph (A) after committees; (2)in subsection (d)—(A)in paragraphs (1) and (2), by inserting , or any Member of Congress, after committees in each place it appears; and(B)in paragraph (3)—(i)by striking A member or employee of one of the intelligence committees and inserting A Member of Congress, including any Member of one of the intelligence committees, or an employee of such a committee; and(ii)by striking member each place it appears and inserting Member;(3)in subsection (g), by striking any member and inserting any Member of Congress, including any Member; and(4)in subsection (h), by adding at the end the following new paragraph:(3)The term Member of Congress means a member of the Senate or the House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico..